Citation Nr: 1031590	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a compensable disability rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a 10 percent rating, 
the maximum rating available under Diagnostic Code 6260, and 
there are no exceptional circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2009); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Because the application of the law to the 
undisputed facts is dispositive of this appeal, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that he is entitled to a schedular evaluation 
in excess of 10 percent for his service-connected tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Court's 
decision in Smith.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  As noted in the 
introduction, that stay on the adjudication of tinnitus rating 
cases has been lifted.

As the RO has pointed out, the Veteran's bilateral tinnitus has 
already been assigned the maximum schedular rating available 
under Diagnostic Code 6260.  As there is no legal basis upon 
which to award a higher or separate schedular evaluations for 
tinnitus in each ear, that aspect of the Veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The Board finds that the rating criteria 
contemplate the Veteran's disability.  The Veteran's service-
connected tinnitus is productive ringing in his ears, 
manifestations contemplated in the rating criteria.  The rating 
criteria are thus adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is not 
warranted.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.

REMAND

In July and August 2010 written statements, the Veteran's 
representative reported that the Veteran's bilateral hearing loss 
has worsened since the most recent examination, which was 
conducted in January 2008.  Further, C&P hearing examination 
worksheets were recently revised to include the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).  Because the January 2008 
examiner did not comment on the specific functional effects of 
the Veteran's hearing loss disability, the Board finds that an 
additional examination and opinion addressing the impact of the 
Veteran's hearing loss on his daily functioning is necessary.  
Martinak v. Nicholson, 21 Vet. App. at 455-56.

In light of the foregoing, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his hearing loss disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  In the report of 
examination report, the examiner must fully describe the 
functional effects caused by the Veteran's hearing disability.  
See Martinak v. Nicholson, 21 Vet. App. at 455.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After associating all outstanding pertinent 
records with the claims file, schedule the 
Veteran for a VA audiology examination to 
determine the extent and severity of his 
bilateral hearing loss.  The claims folder 
should be made available to and reviewed by the 
examiner.  All indicated tests, including an 
audiological evaluation, must be performed.  
The results should conform to VA regulations 
governing evaluation of hearing loss.  Also, 
the examiner should fully describe the 
functional effects of the Veteran's hearing 
loss disability.  The examiner should set forth 
a complete rationale for all findings and 
conclusions in a legible report.

2.  Thereafter, reconsider the Veteran's claim 
for a higher rating.  If the benefit sought on 
appeal is not granted, issue a supplemental 
statement of the case, and give the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


